Citation Nr: 1541853	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for fatigue and pain, to include as a chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from May 1998 to August 1998, July 2000 to August 2003, March 2004 to May 2006, May 2006 to July 2007, June 2008 to July 2009, March 2011 to December 2011, and May 2013 to November 2013.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for fatigue and pain, to include as a chronic disability under 38 C.F.R. § 3.317, was originally characterized as entitlement to service connection for chronic fatigue syndrome.  However, in light of the Veteran's statements and the medical evidence of record, the Board finds that the issue is more appropriately characterized as shown on the title page of this decision.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).

The issue of entitlement to service connection for fatigue and pain, to include as a chronic disability pursuant to 38 U.S.C.A. § 1117, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claim for service connection for tinnitus, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

First, the evidence shows that the Veteran has a current disability.  The medical treatment records reflect diagnoses of tinnitus.   

Concerning an in-service injury or disease, the Veteran reported in-service noise exposure.  He stated that his tinnitus onset after his combat service in 2003.  Review of the service personnel records show that the Veteran received a Combat Infantryman Badge for his service from January 2003 to April 2003.  38 U.S.C.A. § 1154(b).  In light of the above, the Board finds that the Veteran was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.

Concerning the etiology of the Veteran's tinnitus, the Veteran was provided a VA audiology examination in March 2012.  The examiner could not provide an opinion because the claims file was not available for review.  A March 2012 addendum opinion indicated that tinnitus was not caused by service because there were no complaints of tinnitus in the records and the Veteran denied ear trouble on all the questionairres.  A June 2012 addendum opinion indicated that the Veteran did not have acoustic trauma from service and it was less likely than not that tinnitus was related to military service.  A July 2012 addendum opinion indicated that the service medical treatment records did not indicate acoustic trauma and the tinnitus was less likely than not caused by or a result of military service.  

In this case, the Board finds that service connection is warranted for tinnitus.  While the VA examiners provided negative nexus opinions as to whether tinnitus was related to an in-service injury or disease, the examiners did not address the Veteran's combat service and, therefore, the opinions are entitled to little probative value.  The Board finds that the evidence of record is adequate to adjudicate the issue of etiology.  As noted above, the Veteran had combat service and reported that he was exposed to artillery noise during such service.  Further, he stated that he began to experience tinnitus following his combat service.  The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds that his statements are credible regarding assertions of chronic symptoms of tinnitus since active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.




ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that his fatigue and pain is related to his active service in the Southwest Asia theater of operations.  Service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  Lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

First, the Veteran's application for compensation and/or pension shows that the Veteran identified the receipt of medical treatment at the Harry S. Truman Memorial VA Medical Center (VAMC) in Columbia, Missouri.  The identified VA medical treatment records were not requested or otherwise associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request must be made for all VA medical treatment records.

In addition, the Veteran specifically filed a claim for service connection for fatigue.  During the pendency of the claim, the Veteran also reported pain in areas of his body that have not been attributed to known diagnoses.  In this respect, the Veteran was provided a VA medical examination in July 2015 specific to chronic fatigue syndrome.  The VA examiner explained that a diagnosis of chronic fatigue syndrome could not be provided.   The examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome because he did not experience migrating joint pains, non-exudative pharyngitis, palpable or tender lymph nodes.  The examiner stated that the Veteran's joint pain was better explained by other comorbid conditions.  The examiner stated that the Veteran's fatigue was better explained by chronic pain issues.  However, review of a July 2015 VA general medical examination report reflects that a diagnosis was not provided with respect to the Veteran's complaints of bilateral ankle pain and his left knee pain could not be attributed to a diagnosis.  The medical evidence does not contain an opinion as to whether the Veteran has an undiagnosed illness related to his complaints of pain and fatigue.  See Joyner, supra.  Accordingly, a new VA examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to ensure that all service medical treatment records are associated with the claims file to include making additional requests to the Records Management Center (RMC), the National Personnel Records Center (NPRC), and/or the Missouri National guard.  Document all efforts to locate the Veteran's complete service medical treatment records to include, if required, a formal finding of unavailability.  Notify the Veteran accordingly.

2.  Request all VA medical treatment records.  

3.  Schedule the Veteran for a VA examination with respect to the claim for service connection for fatigue and pain.  The claims file must be available to the examiner for review.  Any indicated studies and tests must be completed.  Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following:  

a. Address whether the Veteran's symptoms of fatigue and pain are related to a diagnosed disability.  The examiner should specifically address the Veteran's pain in his left knee and ankles.

For each diagnosed disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in active service or was otherwise caused by active service.  

b.  Provide an opinion regarding whether the fatigue and pain constitute A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).



4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


